DETAILED ACTION
Status of this application
1. 	This communication is a first office action Non-Final Rejection on the merits in response to the filing of the application on 05/30/2018. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-7,11-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lee et al US PG-Pub (2014/0361738 A1).
	Regarding claim 1, Lee et al discloses a wireless power transmitter (200) configured to communicate with a wireless power receiver (250) for transmitting electrical power thereto, the wireless power transmitter (200) comprising:
at least one sensor configured to measure at least one operating condition of the wireless power transmitter (200) (see Figs 1-11; par. [0119-[0123], specifically p.[0119]: “The wireless power transmitting unit includes a sensing unit that measures the over voltage, the over current, over temperature and the like.”); and
	circuitry (212,213) configured to adapt at least one wireless power transfer parameter according to the at least one operating condition of the wireless power transmitter (200) (see Figs 1-8, 11; par. [0061]: controller disabling wireless charging function, [0088],[0119]-[0123], [0134]-[0135], specifically par. [0120]: “When an over voltage, over current, or over temperature state is determined according to a measurement value of the temperature, voltage, or current, the wireless power transmitting unit prevents the over voltage, over current, or over temperature by reducing the wireless charging power by a preset value. At this time, when a voltage value of the reduced wireless charging power is less than a preset minimum value (for example, the minimum voltage value (VRECT MIN DYN) of the back end of the rectifier of the wireless power receiving unit), the wireless charging is interrupted or stopped,”).
	In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard 
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
	Regarding claim 2, Lee et al discloses the wireless power transmitter of claim 1, wherein the circuitry (212,213) is configured to determine whether the at least one operating condition of the wireless power transmitter (200) exceeds a corresponding predetermined value (“threshold”, par. [0119], in addition see Figs 1-8, 11; par. [0061]: controller disabling wireless charging function, [0119]-[0123], [0134]-[0135], specifically par. [0120]: “When an over voltage, over current, or over temperature state is determined according to a measurement value of the temperature, voltage, or current, the wireless power transmitting unit prevents the over voltage, over current, or over temperature by reducing the wireless charging power by a preset value. At this time, when a voltage value of the reduced wireless charging power is less than a preset minimum value (for example, the minimum voltage value (VRECT MIN DYN) of the back end of the rectifier of the wireless power receiving unit), the wireless charging is interrupted or stopped,”).
	Regarding claim 3, Lee et al discloses the wireless power transmitter of claim 2, wherein the circuitry (212,213) is configured to set a first period of time with a first interval when it is determined that the at least one operating condition of the wireless 
	Regarding claim 4, Lee et al discloses the wireless power transmitter of claim 3, wherein the circuitry (212,213) is configured to send a first message to the wireless power receiver (250), the first message indicating that the at least one operating condition of the wireless power transmitter (200) exceeds the corresponding predetermined value (par. [0120]: over voltage, over current, or over temperature state) (also see Figs 1-8; par. [0066]: “The communication unit 213 communicates with the wireless power receiving unit 250. The communication unit 213 receives power information from the wireless power receiving unit 250. Here, the power information includes at least one of a capacity of the wireless power receiving unit 250, a residual amount of the battery, a number of times of charging, an amount of use, a battery capacity, and a proportion of the remaining battery capacity. Further, the communication unit 213 transmits a signal of controlling a charging function in order to control the charging function of the wireless power receiving unit 250. The signal of controlling the charging function may be a control signal for controlling the power receiver 251 of the wireless power receiving unit 250 so as to enable or disable the charging function. More specifically, the power information may include information on an insertion of a wireless charging terminal, a transition from a Stand Alone (SA) mode to a Non-Stand Alone (NSA) mode, error state release and the like.”. 

	Regarding claim 5, Lee et al discloses the wireless power transmitter of claim 4, wherein the first message comprises request for power contract negotiation and/or predicted maximum power capabilities see Figs 1-8, 11; par. [0061]: controller disabling wireless charging function, [0119]-[0123], [0134]-[0135], specifically par. [0120]: “When an over voltage, over current, or over temperature state is determined according to a measurement value of the temperature, voltage, or current, the wireless power transmitting unit prevents the over voltage, over current, or over temperature by reducing the wireless charging power by a preset value. At this time, when a voltage value of the reduced wireless charging power is less than a preset minimum value (for example, the minimum voltage value (VRECT MIN DYN) of the back end of the rectifier of the wireless power receiving unit), the wireless charging is interrupted or stopped,”, 
the communication unit 213 messages the power receiver 250, 253 when a predicted maximum capabilities are exceeded (over voltage, over current, or over temperature state) and controller 212 disables charging function).
Regarding claim 6, Lee et al discloses the wireless power transmitter of claim 4, wherein the circuitry (212) is configured to adjust (par. [0120]: “reducing the wireless charging power by a preset value”) the at least one wireless power transfer parameter by a first amount (see Figs 1-8, 11; par. [0061]: controller disabling wireless charging function, [0088],[0119]-[0123], [0134]-[0135], specifically par. [0120]: “When an over voltage, over current, or over temperature state is determined according to a measurement value of the temperature, voltage, or current, the wireless power transmitting unit prevents the over voltage, over current, or over temperature by reducing the wireless charging power by a preset value. At this time, when a voltage value of the reduced wireless charging power is less than a preset minimum value (for example, the minimum voltage value (VRECT MIN DYN) of the back end of the rectifier of the wireless power receiving unit), the wireless charging is interrupted or stopped,”).
	Regarding claim 7, Lee et al discloses the wireless power transmitter of claim 6, wherein the circuitry (212) is configured to determine whether the at least one operating condition of the wireless power transmitter (200) still exceeds the corresponding predetermined value upon the expiration of the first period of time with the first interval (latch fault mode) (see Figs 1-8, 11; particularly Fig 5-6 and par. [0109]-[0111], par. [0110]: “When it is determined that the rogue object is not withdrawn in operation S515, the wireless power transmitting unit maintains the latch fault mode in operation S513”).
	Regarding claim 11, Lee et al discloses the wireless power transmitter of claim 7, wherein the circuitry (212) is configured to: 
set a second period of time (S515: NO) with a first interval (latch fault mode), and
	send a second message to the wireless power receiver (250), the second message indicates that the at least one operating condition of the wireless power transmitter (200) exceeds the corresponding predetermined value (see multiple times 
	when it is determined that the at least one operating condition of the wireless power transmitter (200) exceeds the corresponding predetermined value upon the expiration of the first period of time with the first interval (see Figs 1-8, 11; particularly Fig 5-6 and par. [0109]-[0111], par. [0110]: “When it is determined that the rogue object is not withdrawn in operation S515, the wireless power transmitting unit maintains the latch fault mode in operation S513”).
	Regarding claim 12, Lee et al discloses the wireless power transmitter of claim 1, wherein the at least one operating condition of the wireless power transmitter (200) comprises at least one of a plurality of operating conditions comprising the wireless power transmitter’s internal temperature, power source’s characteristics, and environmental conditions (see Figs 1-8, 11; par. [0061]: controller disabling wireless charging function, [0088],[0119]-[0123], [0134]-[0135], specifically par. [0120]: “When an over voltage, over current, or over temperature state is determined according to a measurement value of the temperature, voltage, or current, the wireless power transmitting unit prevents the over voltage, over current, or over temperature by reducing the wireless charging power by a preset value. At this time, when a voltage value of the reduced wireless charging power is less than a preset minimum value (for example, the minimum voltage value (VRECT MIN DYN) of the back end of the rectifier of the wireless power receiving unit), the wireless charging is interrupted or stopped,”).
	Regarding claim 13, Lee et al discloses the wireless power transmitter of claim 1, wherein the at least one wireless power transfer parameter comprises at least one of a  wireless charging function, [0088],[0119]-[0123], [0134]-[0135], specifically par. [0120]: “When an over voltage, over current, or over temperature state is determined according to a measurement value of the temperature, voltage, or current, the wireless power transmitting unit prevents the over voltage, over current, or over temperature by reducing the wireless charging power by a preset value. At this time, when a voltage value of the reduced wireless charging power is less than a preset minimum value (for example, the minimum voltage value (VRECT MIN DYN) of the back end of the rectifier of the wireless power receiving unit”, 
operating power level is detected in the transmitter 200 or output voltage and/or current of the wireless power receiver (250)).
	Regarding claim 14, Lee et al discloses a method of controlling a wireless power transmitter (200) configured to communicate with a wireless power receiver (250) for transmitting electrical power thereto, the method comprising:
	monitoring at least one operating condition of the wireless power transmitter (200) (see Figs 1-11; par. [0119-[0123], specifically p.[0119]: “The wireless power transmitting unit includes a sensing unit that measures the over voltage, the over current, over temperature and the like.”); and 
adapting at least one wireless power transfer parameter according to the at least one operating condition of the wireless power transmitter (200) (see Figs 1-8, 11; par. controller disabling wireless charging function, [0088],[0119]-[0123], [0134]-[0135], specifically par. [0120]: “When an over voltage, over current, or over temperature state is determined according to a measurement value of the temperature, voltage, or current, the wireless power transmitting unit prevents the over voltage, over current, or over temperature by reducing the wireless charging power by a preset value. At this time, when a voltage value of the reduced wireless charging power is less than a preset minimum value (for example, the minimum voltage value (VRECT MIN DYN) of the back end of the rectifier of the wireless power receiving unit), the wireless charging is interrupted or stopped,”).
	Regarding claim 15, Lee et al discloses a wireless power receiver (250) configured to communicate (252,253) with a wireless power transmitter (200) for receiving electrical power therefrom, the wireless power receiver (250) comprising:
	circuitry (252,253) configured to adapt at least one wireless power transfer parameter according to at least one operating condition of the wireless power transmitter (200) (see Figs 1-8 and par. [0096]: “Referring to Table 3 above, the alert information includes over voltage, over current, over temperature, PRU self protection, charge compete, wired charger detect, mode transition and the like. When the over voltage field is set as "1", it indicates that a voltage Vrect of the wireless power receiving unit exceeds a limit of the over voltage. Further, the over current and the over temperature may be set in the same way as the over voltage. The PRU self protection indicates that the wireless power receiving unit directly reduces a load of power and thus protects itself.”).

	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
	Regarding claim 16, Lee et al discloses the wireless power receiver of claim 15, wherein the circuitry (252,253) is configured to:
	receive a message from the wireless power transmitter (200), the message indicating that the at least one operating condition of the wireless power transmitter (200) exceeds a corresponding predetermined value (par. [0120]: over voltage, over current, or over temperature state) (also see Figs 1-8; par. [0066]: “The communication unit 213 communicates with the wireless power receiving unit 250. The communication unit 213 receives power information from the wireless power receiving unit 250. Here, the power information includes at least one of a capacity of the wireless power receiving unit 250, a residual amount of the battery, a number of times of charging, an amount of use, a battery capacity, and a proportion of the remaining battery capacity. Further, the communication unit 213 transmits a signal of controlling a charging function in order to control the charging function of the wireless power receiving unit 250. The signal of controlling the charging function may be a control signal for controlling the power receiver 251 of the wireless power receiving unit 250 so as to enable or disable the charging function. More specifically, the power information may include information on an insertion of a wireless charging terminal, a transition from a Stand Alone (SA) mode to a Non-Stand Alone (NSA) mode, error state release and the like.”.), and
	adjust the at least one wireless power transfer parameter (over voltage, over current, or over temperature state) in response to the message received from the wireless power transmitter (200) (see Figs 1-8 and par. [0096]: “Referring to Table 3 above, the alert information includes over voltage, over current, over temperature, PRU self protection, charge compete, wired charger detect, mode transition and the like. When the over voltage field is set as "1", it indicates that a voltage Vrect of the wireless power receiving unit exceeds a limit of the over voltage. Further, the over current and the over temperature may be set in the same way as the over voltage. The PRU self protection indicates that the wireless power receiving unit directly reduces a load of power and thus protects itself.”).
voltage Vrect of the wireless power receiving unit exceeds a limit of the over voltage. Further, the over current and the over temperature may be set in the same way as the over voltage. The PRU self protection indicates that the wireless power receiving unit directly reduces a load of power and thus protects itself.”, when the overvoltage is present in rectifier 254, the receiver 250 protects itself by reducing power via the DC/DC converter 255).
	Regarding claim 18, Lee et al discloses the wireless power receiver of claim 15, wherein the circuitry is configured to:
	receive a message from the wireless power transmitter (200), the message indicating that the at least one operating condition of the wireless power transmitter (200) exceeds a corresponding predetermined value (par. [0120]: over voltage, over current, or over temperature state) (also see Figs 1-8; par. [0066]: “The communication unit 213 communicates with the wireless power receiving unit 250. The communication unit 213 receives power information from the wireless power receiving unit 250. Here, the power information includes at least one of a capacity of the wireless power receiving unit 250, a residual amount of the battery, a number of times of charging, an amount of use, a battery capacity, and a proportion of the remaining battery capacity. Further, the communication unit 213 transmits a signal of controlling a charging function in order to control the charging function of the wireless power receiving unit 250. The signal of controlling the charging function may be a control signal for controlling the power receiver 251 of the wireless power receiving unit 250 so as to enable or disable the charging function. More specifically, the power information may include information on an insertion of a wireless charging terminal, a transition from a Stand Alone (SA) mode to a Non-Stand Alone (NSA) mode, error state release and the like.”.), and
in response to the message received from the wireless power transmitter (200), adjust an output voltage based on a load line (see Figs 1-8 and par. [0096]: “Referring to Table 3 above, the alert information includes over voltage, over current, over temperature, PRU self protection, charge compete, wired charger detect, mode transition and the like. When the over voltage field is set as "1", it indicates that a voltage Vrect of the wireless power receiving unit exceeds a limit of the over voltage. Further, the over current and the over temperature may be set in the same way as the over voltage. The PRU self protection indicates that the wireless power receiving unit directly reduces a load of power and thus protects itself.”).
	Regarding claim 19, Lee et al discloses the wireless power receiver of claim 15, wherein the at least one operating condition of the wireless power transmitter (200) comprises at least one of a plurality of operating conditions comprising the wireless power transmitter’s internal temperature, power source’s characteristics, and environmental conditions (see Figs 1-8, 11; par. [0061]: controller disabling wireless charging function, [0088],[0119]-[0123], [0134]-[0135], specifically par. [0120]: “When an over voltage, over current, or over temperature state is determined according to a measurement value of the temperature, voltage, or current, the wireless power transmitting unit prevents the over voltage, over current, or over temperature by reducing the wireless charging power by a preset value. At this time, when a voltage value of the reduced wireless charging power is less than a preset minimum value (for example, the minimum voltage value (VRECT MIN DYN) of the back end of the rectifier of the wireless power receiving unit), the wireless charging is interrupted or stopped,”) .
	Regarding claim 20, Lee et al discloses the wireless power receiver of claim 15, wherein the at least one wireless power transfer parameter comprises at least one of a plurality of wireless power transfer parameters comprising charging rate of the wireless power receiver (250), wireless power transmission frequency, operating power level of the wireless power transmitter (200), and output voltage and/or current of the wireless power receiver (250) (see Figs 1-8, 11; par. [0061]: controller disabling wireless charging function, [0088],[0119]-[0123], [0134]-[0135], specifically par. [0120]: “When an over voltage, over current, or over temperature state is determined according to a measurement value of the temperature, voltage, or current, the wireless power transmitting unit prevents the over voltage, over current, or over temperature by reducing the wireless charging power by a preset value. At this time, when a voltage value of the reduced wireless charging power is less than a preset minimum value (for example, the minimum voltage value (VRECT MIN DYN) of the back end of the rectifier of the wireless power receiving unit”, 
operating power level is detected in the transmitter 200 or output voltage and/or current of the wireless power receiver (250)).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2014/0361738 A1) in view of Lee (2014/0159654 A1).
	Regarding claim 8, Lee et al (738) discloses the wireless power transmitter of claim 7, 
	Lee et al (738) does not clearly discloses wherein the circuitry is configured to: 
set a period of time with a second interval, and
	adjust the at least one wireless power transfer parameter by a second amount upon the expiration of the period of time with the second interval,
	when it is determined that the at least one operating condition of the wireless power transmitter is within the corresponding predetermined value upon the expiration of the first period of time with the first interval;

set a period of time with a second interval (par. [0062]), and
	adjust the at least one wireless power transfer parameter by a second amount upon the expiration of the period of time with the second interval (see figs 1-6; par. [0058]-[0066], see particularly par. [0062] disclosing ranges, sub-ranges and predetermined second interval and adjusting temperature measurement),
	when it is determined that the at least one operating condition of the wireless power transmitter is within the corresponding predetermined value upon the expiration of the first period of time with the first interval (see figs 1-6; par. [0058]-[0066]);
	Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lee (738) with the teaching of Lee (654) by including wherein the circuitry is configured to: 
set a period of time with a second interval, and
	adjust the at least one wireless power transfer parameter by a second amount upon the expiration of the period of time with the second interval,
	when it is determined that the at least one operating condition of the wireless power transmitter is within the corresponding predetermined value upon the expiration of the first period of time with the first interval in order to provide protection for a wireless power receiver from excessive temperature caused by charging (Lee 654, par. [0003]).

	Regarding claim 10, Lee et al (738) in view of Lee et al (654) discloses the wireless power transmitter of claim 8, 
Lee et al (654) further discloses wherein the second amount is less than the first amount (see Lee 654, par. [0062]-[0063] disclosing decrease the present current level to a predetermined level, and also the measured temperature going below the preset temperature).
	Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lee (738) with the teaching of Lee (654) by including wherein the second amount is less than the first amount in order to provide protection for a wireless power receiver from excessive temperature caused by charging (Lee 654, par. [0003]).
Examiner Note
8.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836